Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant has elected species II without traverse in the response filed 6/29/2022.  In view of the amendment below the claims have been allowed and the withdrawn claims rejoined except for claim 15, since the allowed generic claim is not generic to the embodiment wherein the sole is an outsole, pursuant to MPEP § 821.04(a). Therefore, The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ainscough on 7/13/2022.
The application has been amended as follows: 

In claim 1, line 2, the phrase “an inner surface,” has been added after “a top surface”.
In claim 1, line 5, “defines an” has been changed to “defines the”.
In claim 1, line 9, the phrase “wherein the shocks define a first end positioned at or near the inner surface of the sole and a second end positioned away from the first surface of the sole,” has been inserted after “the heel end,”.
In claim 1, line 11, the term “defines” has been changed to “extending away from the inner surface of the sole at”.
In claim 1, line 11, the phrase “shock angle.” has been changed to:
“shock angle, 
wherein when the sole is in a compressed position, the shock cavity collapses and the sole is configured to redirect a heel of a user’s foot away from a heel end of the shoe to reduce contact of the heel of the user’s foot with the shoe; and 
wherein the sole is an insole configured to be positioned within the shoe, wherein the insole is configured to lie along a footbed of the shoe, the top surface of the layer of the insole is configured to contact a user’s foot, and the second ends of the respective shocks are configured to contact the footbed.”
Claims 14-15 have been cancelled.
In claim 16, line 1, “claim 15” has been changed to “claim 1”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner asserts that none of the prior art of record, alone or in combination, disclose or suggest the claimed limitations.  The amendment to the claims overcome the closest prior art US 7204044 inasmuch as the sole taught by ‘044 is an outsole and not an insole as now claimed.  Patent ‘044 as well as any other reference or prior art of record do not disclose, teach or fairly suggest the combination as claimed; thus such as combination would only be arrived at using improper hindsight reasoning using information gleaned only from Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732